Citation Nr: 0314222	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-20-713	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty for training from January 
1960 to July 1960 and active duty from October 1961 to August 
1962.  The veteran died on February [redacted]
, 1986.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

As a preliminary matter, this appeal has been certified to 
the Board for review as involving the issue of whether new 
and material evidence has been submitted that is sufficient 
to reopen a claim of entitlement to service connection for 
the cause of death of the veteran.  However, applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.    

The record reflects that in June 1986 and in January 1987, 
the appellant sought death pension benefits.  See 38 U.S.C.A. 
§§ 1541(f) (West 2002).  Because the veteran did not service 
on active duty during a period of war, the appellant's claim 
was denied on both occasions.  Prior to the current claim, 
the appellant did not allege, and the RO did not adjudicate, 
the issue of whether the veteran's death was caused by any 
incident of service.    

In this regard, although the appellant was advised of the 
requirement to submit new and material evidence in the 
Statement of the Case issued in November 2002, the Board 
presently finds that the issue for consideration is in the 
nature of an original claim of entitlement to service 
connection for the cause of death of the veteran.  

Because this finding essentially relieves the appellant of 
having to produce new and material evidence, such a finding 
does not prejudice the appellant as she will receive a full 
review of the merits of the claim upon readjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).    


REMAND

During the pendency of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under 38 U.S.C.A § 5103A, VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim; and in the event of an inability 
to obtain such records, shall notify the claimant and 
describe any further action to be taken. 

In various pleadings and other documents of record, the 
appellant has alluded to the veteran's medical care providers 
who treated him throughout his lifetime for hypertensive 
disorders.  Medical records reflecting such treatment have 
not been obtained, and would clearly be relevant to the issue 
under consideration.  

Accordingly, this matter is 	REMANDED for the following:

1.  The RO should ascertain if the 
appellant is aware of any VA, non-VA, or 
other medical treatment afforded to the 
veteran for the disorder that caused his 
death, that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  In particular, the RO should 
seek to obtain records generated the 
Family Medical Center, Oskaloosa, Iowa; 
and the Mahaska City Hospital, Oskaloosa, 
Iowa.  The RO should obtain all hospital 
summaries, outpatient treatment records, 
and autopsy reports dated from 1962 to 
the present.

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



